PER CURIAM.
Alice Brakke filed a petition for rehearing with this court on April 25, 1994. In it she asserts that the issue referred to but not resolved by the Court of Appeals in footnote three of Brakke v. Kensrud, 489 N.W.2d 594, 597 (N.D.1992), was raised by her in the original complaint. Brakke’s complaint vaguely touched upon the issue:
“Defendants expressly stated and promised to Plaintiff that said Deeds were and IS recorded as of the same date when it was and is received, that is February 14, 1985, pursuant to North Dakota Century Code 47-19-08, 11-18-01(1)(4), 11-18-09 and 11-18-11.”
By affidavits Brakke responded to the defendant’s motion for summary dismissal of her claim, stating that she was told by the clerk in the register of deeds office that the deeds “are filed as of now.” However, in filing a petition for rehearing before the Court of Appeals and a petition for review by the North Dakota Supreme Court of the Brakke v. Kensrud, 489 N.W.2d 594 (N.D.1992) decision, Brakke did not argue that footnote three of the decision was in error or that she had properly preserved the issue for review. Under these circumstances, we conclude that the trial court did not abuse its discretion in refusing to grant Brakke relief from the judgment under Rule 60(b), N.D.R.Civ.P.
The petition for rehearing is denied, and it is ordered that the mandate be issued forthwith.
KIRK SMITH, District Judge, RALPH J. ERICKSTAD, Chief Surrogate Judge, and JON R. KERIAN, Surrogate Judge, concur.